DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to a Restriction Requirement mailed on 08/05/2021, the Applicant elected with traverse Group I (claims 1-12) in a reply filed on 08/31/2021. The traversal is on the ground(s) that claims of Group I directed to a product, have unity with the non-elected claims of Group II directed to a process specially adapted for making the product, and that it is requested that under the rejoinder policy of the USPTO that the non-elected claims of Group II be joined with the elected product claims of Group I after identification of allowable subject matter.  
This is not found persuasive because Groups I and II lack unity as Group I requires special technical feature of a surface of the first light-transmissive member has irregular shapes attributed to the light diffusing member and Group II requires special technical features of providing a precursor including a base member, injecting a first light-transmissive member containing a light diffusing member including at least hollow particles, floating up the hollow particles in the injected first light-transmissive member and curing the first light-transmissive member. Groups I and II lack these corresponding special technical features. Furthermore, even if the elected product claims of Group I includes allowable subject matter, the non-elected claims of Group II would not be in condition for rejoinder, as the current non-elected claims of Group II do not include all of the structural limitations of the elected product claims of Group I.
Therefore, the requirement is still deemed proper and is therefore made FINAL.

Currently, claims 1-12 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 06/15/2020. The IDS has been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.
Claim 3 recites “the surface of the first light-transmissive member has a convex shape bulging from its peripheral part to its central part.” However, Figs. 1B, 3E-3F, 4B and 6D-6F of the present application show that the first light-transmissive member 3, 23 has flat surfaces. In other words, none of the drawings of the present application shows that the first light-transmissive member 3, 23 has a surface of convex shape.
Claim 4 recites “a second portion on a side of the first light-transmissive member that includes the second light-transmissive member.” However, Figs. 1B, 3E-3F, 4B and 6F of the present application show that the first light-transmissive member 3, 23 is an individual layer separated from the second light-transmissive member 4, 24, and the first light-transmissive member 3, 23 is covered by the second light-transmissive member 4, 24. That is, the drawings do not disclose the first light-transmissive member 3, 23 including the second light-transmissive 
Therefore, the features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 fails to comply with the written description requirement, because an amended limitation “a second portion on a side of the first light-transmissive member that includes the second light-transmissive member” is not supported by disclosure. According to Figs. 1B, 3E-3F, 4B and 6F of the present application, the first light-transmissive member 3, 23 is an individual layer separated from the second light-transmissive member 4, 24, and paragraphs 7, 14, 20, 24, 26 and 40 of the present application disclose the first light-transmissive member 3, 23 is covered by the second light-transmissive member 4, 24. In other words, the original disclosure does not disclose the first light-transmissive member 3, 23 includes the second light-transmissive member 4, 24 as recited in claim 4, in which claim 4 suggests the second light-transmissive member 4, 24 is a part of the first light-transmissive member 3, 23.
New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971).
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 4 is indefinite, because the limitation “the fluorescent material density” was not mentioned before. There is insufficient antecedent basis.
	Claim 9 is indefinite, because the limitation “a base member” renders the claim indefinite. It is unclear whether such base member is the same base member as recited in the intervening claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0161621 A1 to Sato in view of US 2004/0217369 A1 to Nitta et al. (“Nitta”).

    PNG
    media_image1.png
    329
    581
    media_image1.png
    Greyscale

Regarding independent claim 1, Sato in Figs. 1A-1B teaches a light emitting device 100 (¶ 13, light emitting device 100) comprising: 
a light emitting element 20b (¶ 13, light emitting element 20b); 

a light diffusing member 40 (¶ 23, filler particle 40 is formed of silica (glass), which is the same light diffusing material (i.e., silica, glass) as the Applicant purported in disclosure for the light diffusing member (see paragraph 28 in the specification of the present application)) contained in the first light-transmissive member 30, wherein 
the light diffusing member 40 comprises hollow particles 40 (¶ 18, filler particles 40 are hollow), the first light-transmissive member 30 has a surface 35 (¶ 14, surface 35 of the sealing member 30) with irregular shapes attributed to the light diffusing member 40 (¶ 14, irregular geometry; see also Fig. 1B).
However, Sato does not explicitly disclose the first light-transmissive member is covered with a second light-transmissive member.
	Nitta recognizes a need for ensuring the function of gathering rays of light for a light emitting device (¶ 155 & ¶ 154). Nitta satisfies the need by adding a convex transparent element 413 (i.e., light-transmissive member; Fig. 4 & ¶ 154) on a sealing element 111 to a light emitting element 106 (Fig. 4 & ¶ 154-¶ 155).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the light emitting device taught by Sato with the convex transparent element taught by Nitta, so as to ensure the function of gather rays of light for the light emitting device.
Regarding claim 3, Sato in Fig. 1B further teaches the surface 35 of the first light-transmissive member 40 has a convex shape bulging from its peripheral part to its central part 
Regarding claim 4, the combination of Sato (Fig. 1B) and Nitta (Fig. 4) further teaches the first light-transmissive member 30 further contains a fluorescent material 45 (Sato: ¶ 27, second filler particles 45 are fluorescent particles), and 
the fluorescent material density in a first portion on a side (Sato: Fig. 1B, lower side portion) of the first light-transmissive member 30 that includes the light emitting element 20b is higher than in a second portion on a side (Sato: Fig. 1B, upper side portion) of the first light-transmissive member 30 that includes the second light-transmissive member 413 (Nitta).
	Regarding claim 5, Sato in Fig. 1B further teaches a particle diameter of the light diffusing member 40 includes a particle diameter of 40 µm (¶ 37), which anticipates the claimed range of 20 µm to 70 µm inclusive.
Regarding claim 6, Sato in Fig. 1B further teaches a bulk density of the light diffusing member 40 with respect to the first light-transmissive member 30 is 0.5 (¶ 36), which anticipates the claimed range of 0.1 g/cm3 to 0.7 g/cm3 inclusive.		
Regarding claim 7, Sato in Figs. 1A-1B further teaches the light emitting device 100 includes a base member 10 (¶ 13, base substrate 10) that includes a recess 12 (¶ 13, recess 12) that includes an inner bottom surface and lateral walls (see Fig. 1B), and 
the light emitting element 20b  is mounted on the inner bottom surface of the recess 12 (see Fig. 1B).
Regarding claim 8, Sato in Fig. 1B further teaches the hollow particles 40 are spherical (Fig. 1B & ¶ 18).
Regarding claim 9, Sato in Figs. 1A-1B further teaches the recess 12 is formed of a base member (Fig. 1B, layers 13 and the bulk layer surrounded by the layers 13) that is plate-like, and a projection that is annular (Fig. 1A, the projection of the recess 12 is in an encircling (i.e., annular) arrangement) and is formed on the base member (Figs. 1A-1B).
Regarding claim 10, Sato in Figs. 1A-1B further teaches a plurality of the light emitting elements 20a, 20b, 20c (¶ 13, light emitting elements 20a, 20b, 20c) is provided.
Regarding claim 11, Sato in Fig. 1B further teaches a base material of the first light-transmissive member 30 is silicone resin (¶ 31, silicone resin)
Regarding claim 12, the combination of Sato and Nitta (Fig. 4) further teaches a base material of the second light-transmissive member 413 is silicone resin (Nitta: ¶ 155).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
Claim 2 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 2, wherein some of the hollow particles of the light diffusing member are exposed outside the surface with irregular shapes of the first light-transmissive member and covered by the second light-transmissive member.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                                                                                                                                                                                                        

/JAY C CHANG/Primary Examiner, Art Unit 2895